





CITATION: Conroy v. College of Physicians and Surgeons of
      Ontario, 2011 ONCA 517

DATE: 20110712


DOCKET: C53265


COURT OF APPEAL FOR ONTARIO


Doherty, Laskin and Simmons JJ.A.


BETWEEN:


David William Conroy


Plaintiff (Appellant)


and


The College of Physicians and Surgeons of Ontario


Defendant (Respondent)


David William Conroy, acting in person


Michelle Gibbs, for the respondent


Heard: July 11, 2011


On appeal from the order of Justice
          C. Horkins of the Superior Court of Justice, dated January 14, 2011.


APPEAL BOOK ENDORSEMENT

[1]

We have the benefit of the motion judges detailed review of the
    pleadings, evidence and arguments.  Without commenting on her Rule 20 analysis
    we agree with her analysis on Rule 21.  Both actions were properly dismissed
    under Rule 21.
[2]

With one possible exception, all steps taken by the college were done in
    accordance with and pursuant to its statutory mandate under the
Regulated
    Health Professions Act, 1991
(Act).  The one exception, the referral to the
    Fitness to Practice Committee in August 2009, if not done in accordance with
    the Act, was a technical, unintentional and entirely inconsequential breach of
    the Act.  The referral had no effect on the subsequent conduct of the college
    all of which was precipitated by the legitimate and well documented concerns
    about the appellants fitness to practise.
[3]

The motion judge did not address the
Charter
claims separately. 
    In our view, it follows from her analysis of the colleges conduct that the
Charter
claims would not succeed.  The colleges conduct was consistent with its
    statutory mandate.  There is nothing to support these claims.  They were
    properly dismissed.
[4]

The appeal is dismissed.  Costs to the respondent in the amount of
    $4,500, inclusive of disbursements and applicable taxes.